Lumpkin, J.
When this case was before the Supreme Court on a former occasion, it was held that the stipulation in the contract for the shipment of live stock, requiring “that, as a condition pre*76cedent to any riglit to recover any damages for loss or injury to said live stock/’ written notice of a claim therefor shall be given “before said live stock is removed or is intermingled with other live stock/’ was reasonable and valid, and that the evidence failed 'to show that the shipper complied with such stipulation. The judgment in favor of the plaintiff was accordingly reversed. Southern Railway Company v. Tollerson, 129 Ga. 647 (59 S. E. 799). When the case was again tried, some additional evidence was introduced. It is not necessary to discuss the'meaning of the expression “before said live stock is removed,” whether this means a removal from the car, or a removal from the custody of the railroad, or a removal from the place of destination, as in Southern Railway Company v. Adams, 115 Ga. 705 (42 S. E. 35); or whether an agreement requiring written notice before removal of stock from a car would be reasonable, at least as applicable to injuries not patent and discoverable before such removal. The suit was for $830, and the jury found a'verdict for $500. The presiding' judge refused a new trial, provided the plaintiff would write' off from the verdict a hundred dollars, which was done, and a new trial was thereupon denied. We have not ascertained from the evidence how the presiding judge arrived at the sum of a hundred dollars which should be written off from the verdict, or why the verdict was improper for that amount and not as a whole; nor have the briefs of counsel shown us how this amount was arrived at. Seaboard Air-Line Railway v. Randolph, 129 Ga. 796 (59 S. E. 1110); Seaboard Air-Line Railway v. Bishop, 132 Ga. 71 (63 S. E. 1103).
The special written contract made in regard to shipment of the live stock contained the following provisions: “That he [the shipper] will load and unload said animals at his own risk, and feed, water, and .attend the same at his own expense and risk while they are in the stockyards of the railway company awaiting shipment, and while on the cars, or at feeding or transfer points, or where they may be unloaded for any purpose, whether arising from'accident or delay of trains, or otherwise, and to that end he or his agent in charge of said live stock' shall pay regular published passenger fare when proper under rules governing transportation of live stock, and shall ride upon the freight-train in which said animals are transported; and in case the railway company shall fur*77nisli laborers to assist in loading and unloading or caring for said live stock, they shall be subject to the orders'and shall be the employees of the party of the second part while so assisting: Provided, however, that in the event that the party of the second part shall fail to properly care for, feed, or water the said live stock during ■transportation, the railway company may itself care' for, water, and feed the same at the expense of the owner thereof, and shall and may have a lien upon the said live stock for the amount of its expenditures in that respect.” The damages sought to be recovered were claimed to have arisen from lack of proper care, feeding, and watering of the stock during transportation. It did not appear that the plaintiff or his agent or any one representing' him accompanied the stock or sought to feed and water them, or that the railway company did not furnish ample facilities and opportunities for that purpose. It has been held in this State that such a contract, based on a reduced rate, is valid. Central Railroad v. Bryant, 73 Ga. 722; Cincinnati &c. Railway v. Disbrow & Co., 76 Ga. 253; Boaz & Co. v. Central Railroad Co., 87 Ga. 463 (13 S. E. 711); Central Railiuay Co. v. James, 117 Ga. 832 (45 S. E. 223). There was nothing to show that the contract was not valid where made.
By section 4386 of the Revised Statutes of the United' States it was declared, that, in interstate shipments of live stock, they should not be confined in the ears for a longer period than twenty-eight consecutive hours (by amendment changed to thirty-six, upon written request of the owner or person in charge: 34 U. S. St. L. 607 (U. S. Comp. St. Supp. 1909, p. 1178)) “without unloading the same for rest, wáter, and feeding, for a period of at least five consecutive hours, unless prevented from so unloading by storm or other accidental causes.” Section 4387 reads as follows: “Animals so unloaded shall be properly fed and watered during, such-rest by the owner or person having the custody thereof,-or, in ease of his default in so doing, then by the railroad company or owners or masters of boats or vessels transporting the same at the expense of the owner or person in custody thereof; and such company, owners, or masters shall in such case have a lien upon such animals for food, care, and custody furnished, and shall not be liable for any detention of such animals.” By section 4388 it was declared that “Any- company, owner, or custodian of such animals, who knowingly and willingly fails to comply with the provisions of the two *78preceding sections,” shall be liable to a penalty of not less than $100 or more than $500. It will be noticed that these sections seem to contemplate that the owner or person having the custody of the live stock may be under a duty to feed and water them, and that the railroad company must do this “in case of his default in doing so.” If by a valid contract the shipper undertakes to accompany the stock himself or have some person accompany them as his agent, and to feed and water them, and the railroad company furnishes him with facilities and opportunity for that purpose, he can not violate his contract, and yet claim not to be in default. 4 Elliott on Railroads (2d ed.) 1554; Missouri Pac. Ry. Co. v. Texas & Pac. Ry. Co., 41 Fed. 913; Fort Worth etc. Ry. Co. v. Daggett, 87 Tex. 322 (28 S. W. 525). This shipment was prior to the act of Congress of 1906, commonly called the Hepburn act; and it is therefore unnecessary to consider the effect of that act.
The presiding judge recognized the general principle here announced, but charged the jury as follows: “That part of the contract, gentlemen, requires that Mr. Tollerson or his agent look after, feed and water, and care for the stock en route, and to that end he should have accompanied them, riding on the same train on which they were transported. If they failed to do that, and the stock was damaged by reason of that failure to feed and water them, then he would not be entitled to recover at all, unless you find that stipulation in the contract was waived by the railroad company.” There was no evidence from which the jury would have been authorized to find that there was such a waiver, or on which to submit that question to them. The Revised Statutes of the United States above cited required the railroad company to feed and water the stock in default of the owner’s doing so, and at his expense. This was a shipment from Kentucky to Georgia. At some point along the line of connecting' railroads it was claimed that an expense was incurred for feeding and watering the animals shipped. Upon their arrival, the defendant presented to the plaintiff a bill for such expense, which the latter paid. It did not appear that the plaintiff complied with his contract in respect to the matter of having the stock accompanied and cared for, but, on the contrary, it is plainly inferable from all the evidence that he did not do so. -If by his own default he rendered it necessary for one of the connecting lines of railroad to feed the stock en route, and paid the expense *79so incurred, this did not amount to a waiver of that provision of the contract on the part of each of the railroad companies constituting the through line.
From what has been said it is apparent that, under the evidence, the jury erred in their finding, and that the court erred in refusing to grant a new trial.

Judgment reversed.


Beck J., absent. The other Justices concur.